 

Exhibit 10.4 

 

CONTINUING GUARANTY

  

TO: WELLS FARGO BANK, NATIONAL ASSOCIATION

 

1.       GUARANTY; DEFINITIONS. In consideration of any credit or other
financial accommodation heretofore, now or hereafter extended or made to
COMMUNICATIONS SYSTEMS, INC., a Minnesota corporation (together with any other
person or entity that becomes a borrower under the Credit Agreement referenced
below from time to time, collectively, “Borrowers”), or any of them, by WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Bank”), and for other valuable consideration,
each of the undersigned ECESSA CORPORATION, a Minnesota corporation (“Ecessa”),
JDL TECHNOLOGIES, INCORPORATED, a Minnesota corporation (“JDL”), TRANSITION
NETWORKS, INC., a Minnesota corporation (“Transition Networks”), and TWISTED
TECHNOLOGIES, INC., a Georgia corporation (“Twisted”; together with Ecessa, JDL
and Transition Networks, each a “Guarantor” and collectively, “Guarantors”),
jointly and severally unconditionally guarantees and promises to pay to Bank, or
order, on demand in lawful money of the United States of America and in
immediately available funds, any and all Indebtedness of any of the Borrowers to
Bank, all without relief from valuation and appraisement laws as applicable. The
term “Indebtedness” is used herein in its most comprehensive sense and includes
any and all advances, debts, obligations and liabilities of Borrowers and
Guarantors, or any of them, including, without limitation, all Obligations (as
defined in the Credit Agreement) under the Credit Agreement of even date
herewith between the Borrowers and Bank (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), in each case heretofore, now or
hereafter made, incurred or created, whether voluntary or involuntary and
however arising, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, including under any swap, derivative,
foreign exchange, hedge, deposit, treasury management or other similar
transaction or arrangement, and whether any of the Borrowers or Guarantors may
be liable individually or jointly with others, or whether recovery upon such
Indebtedness may be or hereafter becomes unenforceable. This Guaranty is a
guaranty of payment and not collection.

 

2.       MAXIMUM LIABILITY; SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION
UNDER OTHER GUARANTIES. This is a continuing guaranty and all rights, powers and
remedies hereunder shall apply to all past, present and future Indebtedness of
each of the Borrowers and Guarantors to Bank, including that arising under
successive transactions which shall either continue the Indebtedness, increase
or decrease it, or from time to time create new Indebtedness after all or any
prior Indebtedness has been satisfied, and notwithstanding the death,
incapacity, dissolution, liquidation or bankruptcy of any of the Borrowers or
Guarantors or any other event or proceeding affecting any of the Borrowers or
Guarantors. This Guaranty shall not apply to any new Indebtedness created after
actual receipt by Bank of written notice of its revocation as to such new
Indebtedness; provided however, that loans or advances made by Bank to any of
the Borrowers or Guarantors after revocation under commitments existing prior to
receipt by Bank of such revocation, and extensions, renewals or modifications,
of any kind, of Indebtedness incurred by any of the Borrowers or Guarantors or
committed by Bank prior to receipt by Bank of such revocation, shall not be
considered new Indebtedness. Any such notice must be sent to Bank by registered
U.S. mail, postage prepaid, addressed to its office at 90 South 7th Street, 18th
Floor, Minneapolis, MN 55402, MAC N9305- 187, or at such other address as Bank
shall from time to time designate. Any payment by any Guarantor shall not reduce
such Guarantor’s maximum obligation hereunder unless written notice to that
effect is actually received by Bank at or prior to the time of such payment. The
obligations of any Guarantor hereunder shall be in addition to any obligations
of any Guarantor

 

 [a201385007_v1.jpg]

 

 

 

 

under any other guaranties of any liabilities or obligations of any of the
Borrowers, Guarantors or any other persons or entities heretofore or hereafter
given to Bank unless said other guaranties are expressly modified or revoked in
writing; and this Guaranty shall not, unless expressly herein provided, affect
or invalidate any such other guaranties.

 

3.       OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE OF
LIMITATIONS; REINSTATEMENT OF LIABILITY. The obligations hereunder are joint and
several and independent of the obligations of Borrowers, and a separate action
or actions may be brought and prosecuted against any Guarantor whether action is
brought against any of the Borrowers, Guarantors or any other person or entity,
or whether any of the Borrowers, Guarantors or any other person or entity is
joined in any such action or actions. Each Guarantor acknowledges that this
Guaranty is absolute and unconditional, there are no conditions precedent to the
effectiveness of this Guaranty, and this Guaranty is in full force and effect
and is binding on such Guarantor as of the date written below, regardless of
whether Bank obtains collateral or any guaranties from others or takes any other
action contemplated by Guarantor. To the extent permitted by applicable law,
each Guarantor waives the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and each Guarantor
agrees that any payment of any Indebtedness or other act which shall toll any
statute of limitations applicable thereto shall similarly operate to toll such
statute of limitations applicable to any Guarantor’s liability hereunder. The
liability of Guarantors hereunder shall be reinstated and revived and the rights
of Bank shall continue if and to the extent for any reason any amount at any
time paid on account of any Indebtedness guaranteed hereby is rescinded or must
otherwise be restored by Bank, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid. The determination as to whether any amount so paid must be rescinded
or restored shall be made by Bank in its sole discretion; provided however, that
if Bank chooses to contest any such matter at the request of any Guarantor, each
Guarantor agrees to indemnify and hold Bank harmless from and against all costs
and expenses, including reasonable attorneys’ fees, expended or incurred by Bank
in connection therewith, including without limitation, in any litigation with
respect thereto.

 

4.       AUTHORIZATIONS TO BANK. Each Guarantor authorizes Bank either before or
after revocation hereof, without notice to, demand on, or consent of any
Guarantor, and without affecting any Guarantor’s liability hereunder, from time
to time to: (a) alter, compromise, renew, extend, accelerate or otherwise change
the time for payment of, or otherwise change the terms of the Indebtedness or
any portion thereof, including increase or decrease of the rate of interest
thereon; (b) do any and all of the following with respect to any Loan Document
(as defined in the Credit Agreement): (i) amend, amend and restate, supplement,
replace, or otherwise modify any Loan Document; (ii) waive compliance with any
provision of any Loan Document on any number of occasions; (iii) consent to
departure from any provision of any Loan Document on any number of occasions;
and/or (iv) forbear from exercising any rights or remedies of Bank in connection
with a breach of any provision of any Loan Document for any duration of time and
on any number of occasions; (c) take and hold security for the payment of this
Guaranty or the Indebtedness or any portion thereof, and exchange, enforce,
waive, subordinate or release any such security; (d) apply such security and
direct the order or manner of sale thereof, including without limitation, a
non-judicial sale permitted by the terms of the controlling security agreement,
mortgage or deed of trust, as Bank in its discretion may determine; (e) release
or substitute any one or more of the endorsers or any other guarantors of the
Indebtedness, or any portion thereof, or any other party thereto; and (f) apply
payments received by Bank from any of the Borrowers or Guarantors to any
Indebtedness of any of the Borrowers or Guarantors to Bank, in such order as
Bank shall determine in its sole discretion, whether or not such

 

-2-

 

 

Indebtedness is covered by this Guaranty, and each Guarantor hereby waives any
provision of law regarding application of payments which specifies otherwise.
Bank may without notice assign this Guaranty in whole or in part.

 

5.       REPRESENTATIONS, WARRANTIES, AND AGREEMENTS. Each Guarantor represents
and warrants to Bank that: (a) this Guaranty is executed at Borrowers’ request;
(b) Bank has made no representation to any Guarantor as to the creditworthiness
of any of the Borrowers or Guarantors; and (c) each Guarantor has established
adequate means of obtaining from each of the Borrowers and Guarantors on a
continuing basis financial and other information pertaining to Borrowers’ and
Guarantors’ financial condition. Each Guarantor agrees with Bank: (i) to keep
adequately informed from such means of any facts, events or circumstances which
might in any way affect such Guarantor’s risks hereunder; (ii) that Bank shall
have no obligation to disclose to any Guarantor any information or material
about any of the Borrowers or Guarantors which is acquired by Bank in any
manner; (iii) upon Bank’s request, each Guarantor shall provide to Bank copies
of such Guarantor’s financial statements; and (iv) that no Guarantor shall,
without Bank’s prior written consent, sell, lease, assign, encumber,
hypothecate, transfer or otherwise dispose of all or a substantial or material
part of such Guarantor’s assets other than in the ordinary course of such
Guarantor’s business, nor accomplish any of the above by virtue of a division or
similar transaction.

 

6.       BANK’S RIGHTS WITH RESPECT TO GUARANTORS’ PROPERTY IN BANK’S
POSSESSION. In addition to all liens upon and rights of setoff against the
monies, securities or other property of any Guarantor given to Bank by law, Bank
shall have a lien upon and a right of setoff against all monies, securities and
other property of each Guarantor now or hereafter in the possession of or on
deposit with Bank, whether held in a general or special account or deposit or
for safekeeping or otherwise, and every such lien and right of setoff may be
exercised without demand upon or notice to any Guarantor. No lien or right of
setoff shall be deemed to have been waived by any act or conduct on the part of
Bank, or by any neglect to exercise such right of setoff or to enforce such
lien, or by any delay in so doing, and every right of setoff and lien shall
continue in full force and effect until such right of setoff or lien is
specifically waived or released by Bank in writing. Bank may exercise this
remedy regardless of the adequacy of any collateral for the obligations of
Guarantors to Bank and whether or not the Bank is otherwise fully secured.

 

7.       SUBORDINATION. Any Indebtedness of any of the Borrowers or any
Guarantor now or hereafter held by any other Guarantor is hereby subordinated to
the Indebtedness of Borrowers and such other Guarantor to Bank. Such
Indebtedness of Borrowers or Guarantors to any other Guarantor is assigned to
Bank as security for this Guaranty and the Indebtedness and, if Bank requests,
shall be collected and received by such other Guarantor as trustee for Bank and
paid over to Bank on account of the Indebtedness of Borrowers or Guarantors to
Bank but without reducing or affecting in any manner the liability of any
Guarantor under the other provisions of this Guaranty. Any notes or other
instruments now or hereafter evidencing such Indebtedness of any of the
Borrowers or Guarantors to any other Guarantor shall be marked with a legend
that the same are subject to this Guaranty and, if Bank so requests, shall be
delivered to Bank. Bank is hereby authorized in the name of each Guarantor from
time to time to file financing statements and continuation statements and
execute such other documents and take such other action as Bank deems necessary
or appropriate to perfect, preserve and enforce its rights hereunder.

 

8.       REMEDIES; NO WAIVER. All rights, powers and remedies of Bank hereunder
are cumulative. No delay, failure or discontinuance of Bank in exercising any
right, power or

 

-3-

 

 

remedy hereunder shall affect or operate as a waiver of such right, power or
remedy; nor shall any single or partial exercise of any such right, power or
remedy preclude, waive or otherwise affect any other or further exercise thereof
or the exercise of any other right, power or remedy. Any waiver, permit, consent
or approval of any kind by Bank of any breach of this Guaranty, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing.

 

9.       COSTS, EXPENSES AND ATTORNEYS’ FEES. Guarantors shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including, to the extent permitted by applicable law,
reasonable attorneys’ fees (to include outside counsel fees and all allocated
costs of Bank’s in-house counsel to the extent permissible), expended or
incurred by Bank in connection with the enforcement of any of Bank’s rights,
powers or remedies and/or the collection of any amounts which become due to Bank
under this Guaranty, and the prosecution or defense of any action in any way
related to this Guaranty, whether or not suit is brought, and if suit is
brought, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person or entity) relating to any Guarantor or any other person or entity.
Subject to any restrictions under applicable law pertaining to usury, all of the
foregoing shall be paid by Guarantors with interest from the date of demand
until paid in full at a rate per annum equal to the greater of ten percent (10%)
or Bank’s Prime Rate in effect from time to time. Notwithstanding anything in
this Guaranty to the contrary, reasonable attorneys’ fees shall not exceed the
maximum amount permitted by law.

 

10.       SUCCESSORS; ASSIGNMENT. This Guaranty shall be binding upon and inure
to the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that no Guarantor may
assign or transfer any of its interests or rights hereunder without Bank’s prior
written consent. Each Guarantor acknowledges that Bank has the right to sell,
assign, transfer, negotiate or grant participations in all or any part of, or
any interest in, any Indebtedness of Borrowers or Guarantors to Bank and any
obligations with respect thereto, including this Guaranty. In connection
therewith, Bank may disclose all documents and information which Bank now has or
hereafter acquires relating to any Guarantor and/or this Guaranty, whether
furnished by Borrowers, Guarantors or otherwise. Each Guarantor further agrees
that Bank may disclose such documents and information to Borrowers or any other
Guarantor.

 

11.       AMENDMENT. This Guaranty may be amended or modified only in writing
signed by Bank and Guarantors.

 

12.       APPLICATION OF SINGULAR AND PLURAL. In all cases where there is but a
single Borrower, then all words used herein in the plural shall be deemed to
have been used in the singular where the context and construction so require;
and when there is more than one Borrower named herein, the word “Borrowers”
shall mean all or any one or more of them as the context requires.

 

13.       COUNTERPARTS; GOVERNING LAW. This Guaranty may be executed in as many
counterparts as may be required to reflect all parties assent; all counterparts
will collectively constitute a single agreement. This Guaranty shall be governed
by and construed in accordance with the laws of the State of Minnesota, but
giving effect to federal laws applicable to national banks, without reference to
the conflicts of law or choice of law principles thereof.

 

-4-

 

 

14.       GUARANTORS’ WAIVERS.

 

(a)       Each Guarantor waives any right to require Bank to: (i) proceed
against any of the Borrowers, Guarantors or any other person or entity; (ii)
marshal assets or proceed against or exhaust any security held from any of the
Borrowers, Guarantors or any other person or entity; (iii) give notice of the
terms, time and place of any public or private sale or other disposition of
personal property security held from any of the Borrowers, Guarantors or any
other person or entity; (iv) take any other action or pursue any other remedy in
Bank’s power; or

(v) make any presentment or demand for performance, or give any notices of any
kind, including, without limitation, any notice of nonperformance, protest,
notice of protest or notice of dishonor, notice of intention to accelerate or
notice of acceleration hereunder or in connection with any obligations or
evidences of indebtedness held by Bank as security for or which constitute in
whole or in part the Indebtedness guaranteed hereunder, or in connection with
the creation of new or additional Indebtedness; or (vi) set off against the
Indebtedness the fair value of any real or personal property given as collateral
for the Indebtedness (whether such right of setoff arises under statute or
otherwise). In addition to the foregoing, each Guarantor specifically waives any
statutory right it might have to require Bank to proceed against Borrowers, any
other Guarantor or any collateral that secures the Indebtedness.

 

(b)       Each Guarantor waives any defense to its obligations hereunder based
upon or arising by reason of: (i) any disability or other defense of any of the
Borrowers, Guarantors or any other person or entity; (ii) the cessation or
limitation from any cause whatsoever, other than payment in full, of the
Indebtedness of any of the Borrowers, Guarantors or any other person or entity;
(iii) any lack of authority of any officer, director, partner, agent or any
other person or entity acting or purporting to act on behalf of any of the
Borrowers or Guarantors which is a corporation, partnership or other type of
entity, or any defect in the formation of any such Borrower or Guarantor; (iv)
the application by any of the Borrowers or Guarantors of the proceeds of any
Indebtedness for purposes other than the purposes represented by Borrowers or
Guarantors to, or intended or understood by, Bank or any Guarantor; (v) any act
or omission by Bank which directly or indirectly results in or aids the
discharge of any of the Borrowers or Guarantors or any portion of the
Indebtedness by operation of law or otherwise, or which in any way impairs or
suspends any rights or remedies of Bank against any of the Borrowers or
Guarantors; (vi) any impairment of the value of any interest in security for the
Indebtedness or any portion thereof, including without limitation, the failure
to obtain or maintain perfection or recordation of any interest in any such
security, the release of any such security without substitution, and/or the
failure to preserve the value of, or to comply with applicable law in disposing
of, any such security; (vii) any modification of the Indebtedness, in any form
whatsoever, including any modification made after revocation hereof to any
Indebtedness incurred prior to such revocation, and including without limitation
the renewal, extension, acceleration or other change in time for payment of, or
other change in the terms of, the Indebtedness or any portion thereof, including
increase or decrease of the rate of interest thereon; or (viii) or any
requirement that Bank give any notice of acceptance of this Guaranty. Until all
Indebtedness shall have been paid in full and all commitments of Bank to
Borrowers and Guarantors have been terminated, no Guarantor shall have any right
of subrogation, and each Guarantor waives any right to enforce any remedy which
Bank now has or may hereafter have against any of the Borrowers, Guarantors or
any other person or entity and waives any benefit of, or any right to
participate in, any security now or hereafter held by Bank. To the fullest
extent permitted by applicable law, each Guarantor waives all rights of a surety
and the benefits of any applicable suretyship law, statute or regulation, and
without limiting any of the waivers set forth herein, each Guarantor further
waives any other fact or event that, in the

 

-5-

 

 

absence of this provision, would or might constitute or afford a legal or
equitable discharge or release of or defense to Borrower or any other Guarantor.

 

(c)       Each Guarantor further waives all rights and defenses such Guarantor
may have arising out of (i) any election of remedies by Bank, even though that
election of remedies, such as a non-judicial foreclosure with respect to any
security for any portion of the Indebtedness, destroys such Guarantor’s rights
of subrogation or such Guarantor’s rights to proceed against any of the
Borrowers or Guarantors for reimbursement, or (ii) any loss of rights such
Guarantor may suffer by reason of any rights, powers or remedies of any of the
Borrowers or Guarantors in connection with any anti-deficiency laws or any other
laws limiting, qualifying or discharging Borrowers’ or Guarantors’ Indebtedness,
whether by operation of law or otherwise, including any rights such Guarantor
may have to claim a fair market credit with respect to a deficiency or have a
fair market value hearing to determine the size of a deficiency following any
foreclosure sale or other disposition of any real property security for any
portion of the Indebtedness, and each Guarantor waives any right such Guarantor
may have under any “one-action” rule. Each Guarantor further waives the benefit
of any homestead, exemption or other similar laws.

 

15.       UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF PROVISIONS.
Each Guarantor warrants and agrees that each of the waivers set forth herein is
made with such Guarantor’s full knowledge of its significance and consequences,
and that under the circumstances, the waivers are reasonable and not contrary to
public policy or law. If any waiver or other provision of this Guaranty shall be
held to be prohibited by or invalid under applicable public policy or law, such
waiver or other provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such waiver or
other provision or any remaining provisions of this Guaranty.

 

16.       JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS.

 

(a)       FORUM NON CONVENIENS. THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF HENNEPIN,
STATE OF MINNESOTA; PROVIDED, THAT, ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT BANK’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE BANK ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL
OR OTHER PROPERTY MAY BE FOUND. EACH GUARANTOR AND BANK WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION.

 

(b)       WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, EACH GUARANTOR AND BANK HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
OR ANY TRANSACTION CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). EACH OF GUARANTORS AND BANK REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF

 

-6-

 

 

LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

(c)       SUBMISSION TO JURISDICTION. EACH OF GUARANTORS HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF HENNEPIN AND THE STATE OF MINNESOTA, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST BORROWER OR ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(d)       WAIVER OF CLAIMS. NO CLAIM MAY BE MADE BY ANY GUARANTOR AGAINST BANK
OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT,
OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF
CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR ANY
ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH OF
GUARANTORS HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR
SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO
EXIST IN ITS FAVOR.

 

17.       AMENDMENT AND RESTATEMENT. This Guaranty amends, restates and
supersedes in its entirety, and is given as a replacement for, and not in
satisfaction of or as a novation with respect to, that certain Guaranty executed
by Twisted in favor of Bank and dated August 12, 2016, as amended to date.

 

Signature page follows

 

-7-

 



 

 IN WITNESS WHEREOF, each of the undersigned Guarantor has executed this
Guaranty, intending to be legally bound hereby, as of August 28, 2020.

 

  ECESSA CORPORATION                      By: [a201385008_v1.jpg]   Name: Mark
D. Fandirch   Title: Chief Financial Officer

 



  JDL TECHNOLOGIES, INCORPORATED                    By: [a201385008_v1.jpg]  
Name: Mark D. Fandirch   Title: Chief Financial Officer

 



  TRANSITION NETWORKS, INC.                    By: [a201385008_v1.jpg]  
Name: Mark D. Fandirch   Title: Chief Financial Officer

 



  TWISTED TECHNOLOGIES, INC.                    By: [a201385008_v1.jpg]  
Name: Mark D. Fandirch   Title: Chief Financial Officer

  

Signature Page to Continuing Guaranty

 



 

 

  

  WELLS FARGO BANK, NATIONAL ASSOCIATION                    By:
[a201385009_v1.jpg]   Name: Kael Peterson   Title: Senior Vice President



 

Signature Page to Continuing Guaranty

 

 

 